FILED
                            NOT FOR PUBLICATION                             JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARC PRETSCHER,                                  No. 08-75060

               Petitioner - Appellant,           Tax Ct. No. 17500-07L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Marc Pretscher appeals pro se from the Tax Court’s summary judgment

allowing the Commissioner of Internal Revenue (“Commissioner”) to proceed with

its collection action. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

review de novo. Miller v. Comm’r, 310 F.3d 640, 642 (9th Cir. 2002). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court properly granted summary judgment for the Commissioner

because Pretscher failed to raise a genuine dispute of material fact as to whether

the proposed collection action for tax years 2001 through 2004 should not proceed.

See Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam); Hughes

v. United States, 953 F.2d 531, 535 (9th Cir. 1992).

      Pretscher’s contention that he was improperly denied a face-to-face

collection due process hearing is unavailing because “[a] CDP hearing may, but is

not required to, consist of a face-to-face meeting. . . .” 26 C.F.R.

§ 301.6330-1(d)(2) (Q & A D6).

      The record does not support Pretscher’s contention that the Tax Court

considered evidence outside the administrative record.

      Pretscher’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   08-75060